United States Court of Appeals
                        For the First Circuit



Nos. 15-1802
     15-1809


                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

               BERNARD J. MOROSCO; JAMES H. FITZPATRICK,

                        Defendants, Appellants.



                             ERRATA SHEET

     The opinion for this Court issued May 12, 2016 is amended as

follows:

     On page 11, line 20:    change "advanced" to "advance"

     On page 29, line 16:    change "formally" to "formerly"




                                 - 1 -